Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-14-00361-CR

                                 Anthony John SEQUIERA,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                  From the County Court at Law No. 7, Bexar County, Texas
                                  Trial Court No. 445586
                          Honorable Genie Wright, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
MODIFIED as follows:

       It is ORDERED that the $1,500.00 fine and the affirmative finding of family violence is
deleted. Further, it is ORDERED that the time of imprisonment is modified to 45 days.

       As modified, the judgment of the trial court is AFFIRMED.

       SIGNED July 29, 2015.


                                               _____________________________
                                               Karen Angelini, Justice